NOTE: This order is nonprecedential.

  Wniteb ~tate~ QCourt of §ppeaI%
      for tlJe jfeberaI QCircuit

               THE FOX GROUP, INC.,
                 Plaintiff-Appellant,

                            v.
                      CREE, INC.,
                   Defendant-Appellee.


                        2011-1576


   Appeal from the United States District Court for the
Eastern District of Virginia in case no. 10-CV-0314, Judge
Rebecca Beach Smith.


                      ON MOTION


                       ORDER

   Cree, Inc. moves for a 45-day extension of time, until
February 17, 2012, to file its response brief. The Fox
Group, Inc. opposes. Cree, Inc. replies.

   Upon consideration thereof,

   IT Is ORDERED THAT:
FOX GROUP v. CREE INC                                      2
      The motion is granted.

                               FOR THE COURT


      DEC 12 2011               /s/ Jan Horbaly
         Date                  Jan Horbaly
                               Clerk
cc: Christopher B. Mead, Esq
    David C. Radulescu, Esq.
s21
                                  u.s. COURtFILED
                                             OF APPEALS FOR
                                     THE FEDERAL CIRCUIT

                                       DEC 122011
                                         JANHORBALY
                                            QlERK